               Case 2:20-mj-01098-VCF Document 26 Filed 07/30/21 Page 1 of 1



                                                                                             7/30/2021
 1                                UNITED STATES DISTRICT COURT

 2                                          DISTRICT OF NEVADA

 3                                                     ***

 4                                                               CASE NO. 2:20-mj-1098-VCF
 5
     UNITED STATES OF AMERICA,
 6
                               Plaintiff,                        [PROPOSED] ORDER ON
 7                                                               STIPULATION TO EXTEND
               vs.                                               DEADLINES TO CONDUCT
 8
                                                                 PRELIMINARY HEARING AND
       ALAN RAY,
 9                                                               FILE INDICTMENT
                              Defendant.
10
11
12
13           Based on the stipulation of counsel, good cause appearing, and the best interest of justice
14
     being served; the time requested by this stipulation being excludable in computing the time
15
     within which the Defendant must be indicted and the trial herein must commence pursuant to the
16
17   Speedy Trial Act, 18 U.S.C. § 3161(b) and (h)(7)(A), and Federal Rule of Criminal Procedure

18   5.1, considering the factors under 18 U.S.C. § 3161(h)(7)(B)(i) and (iv):

19           IT IS THEREFORE ORDERED that the preliminary hearing currently scheduled on
20                                                                               9/8/2021
     August 9, 2021, at the hour of 4:00 a.m., be vacated and continued to ______________ at the
21
     hour of _______.
             4:00 pm in LV Courtroom 3D before Magistrate Judge Cam Ferenbach.
22
                         31
                        30
             DATED this _____ day of July, 2021.
23
24
25
                                     __________________________________
26                                   HONORABLE CAM FERENBACH
                                     UNITED STATES MAGISTRATE JUDGE
27
28


                                                        5
